On Rehearing
PER CURIAM.
The parties appear to be in doubt as to whether our reversal of the judgment means a vacation of the judgment only as to appellant Isay, or in its entirety.
We reversed because of the giving of a charge requested by the non-appealing defendant, Kilmer, which injuriously affected the rights of appellant Isay.
We are of the opinion that the ends of justice will best be served by the reversal and vacation of the judgment in its entirety so that the cause may be retried. Zemczonek v. McElroy, 264 Ala. 258, 86 So. 2d 824; Luquire Ins. Co. v. Parker, 241 Ala. 621, 4 So.2d 259; St. Paul Fire & Marine Ins. Co. v. Johnson, 256 Ala. 690, 57 So. 2d 80.
Opinion extended and application for rehearing overruled.
SIMPSON, MERRILL, COLEMAN, HARWOOD, BLOODWORTH, MADDOX and McCALL, concur.
LIVINGSTON, C. J., dissents.